IN THE COMMONWEALTH COURT OF PENNSYLVANIA


William W. Watkins,                        :
                             Petitioner    :
                                           :
                v.                         :      No. 1280 C.D. 2017
                                           :
Workers' Compensation Appeal               :
Board (Caretti, Inc.),                     :
                       Respondent          :


                                          ORDER

                NOW, May 15, 2018, upon consideration of petitioner’s

application for reconsideration, and respondent’s answer in response thereto,

the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge